UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORTS PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 333-163076 PHYHEALTH CORPORATION (Exact name of registrant as specified in its charter) Delaware 26-1772160 (Stateorotherjurisdictionof incorporationor organization) (IRSEmployer IdentificationNo.) 700 South Royal Poinciana Boulevard Suite 506 Miami, Florida 33166 (Address of principal executive offices) (305) 779-1760 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yesx No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesx No The number of outstanding shares of the registrant's common stock, par value $.0001, was 11,011,572 as of November 7, 2011. TABLE OF CONTENTS Page # PART 1 FINANCIAL INFORMATION: ITEM 1 FINANCIAL STATEMENTS: 3 Phyhealth Corporation Consolidated Financial Statements for the Nine Months Ended September 30, 2011 and 2010. 3 ITEM2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4. CONTROLS AND PROCEDURES 23 PART II OTHER INFORMATION: ITEM 1 LEGAL PROCEEDINGS 24 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 24 ITEM 4 REMOVED AND RESERVED 24 ITEM 5 OTHER INFORMATION 24 ITEM 6 EXHIBITS 24 Signatures 25 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Phyhealth Corporation Consolidated Financial Statements For the nine months ended September 30, 2011 and 2010 3 Phyhealth Corporation and Subsidiaries Index to Consolidated Financial Statements Page Consolidated Balance Sheets 5 Consolidated Statements of Operations and Comprehensive Loss – Unaudited 6 Consolidated Statements of Changes in Equity (Deficit) – Unaudited 7 Consolidated Statements of Cash Flows – Unaudited 8 Notes to Consolidated Financial Statements – Unaudited 9 4 Phyhealth Corporation and Subsidiaries Consolidated Balance Sheets September 30, 2011 December 31, 2010 ASSETS (unaudited) Current assets: Cash $ $ Patient accounts receivable, net - Current portion of convertible note receivable - Marketable equity securities Surplus notes and interest receivable due from related party - Due from related party - Other current assets Total current assets Convertible note receivable, net of current portion, net of $40,000 allowance - Non-marketable equity securities - Furniture, equipment and leasehold improvements, net Website costs, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued liabilities $ $ Accrued payroll liabilities Note payable to related party Convertible note payable to related party, net of $49,723 discount - Current portion of capital leases Margin loan, secured by marketable equity securities - Total current liabilities Capital leases, net of current portion Total Liabilities Contingencies & Commitments (Note 6,8 and 9) EQUITY (DEFICIT): Phyhealth Corporation stockholders' equity (deficit): Common stock, $0.0001 par value, 40,000,000 authorized, 7,582,032 and 6,604,312 issued and outstanding at September 30, 2011 and December 31, 2010 Preferred stock, 10,000,000 authorized, $0.0001 par value, Series A convertible preferred stock, 5,000,000 designated, 3,240,008 shares issued and outstanding at September 30, 2011 and December 31, 2010 Series B convertible preferred stock, 5,000,000 designated, 612,489 and 622,332 shares outstanding at September 30, 2011 and December 31, 2010, respectively 61 62 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income -unrealized gain (loss) on marketable equity securities ) Total Phyhealth Corporation stockholders' equity (deficit) ) Noncontrolling interest ) ) Total equity (deficit) ) Total liabilities and equity (deficit) $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 Phyhealth Corporation and Subsidiaries ConsolidatedStatements of Operations and Comprehensive Loss - Unaudited Three months ended September 30, Nine months ended September 30, Sleep care service revenue, net $ $
